Name: Commission Regulation (EEC) No 1039/92 of 27 April 1992 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  economic analysis;  agricultural activity
 Date Published: nan

 No L 110/42 Official Journal of the European Communities 28 . 4. 92 COMMISSION REGULATION (EEC) No 1039/92 of 27 April 1992 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature in Annex I to Council Regulation (EEC) No 2658/87 (*) is hereby amended as follows : 1 . Additional Note 2 to Chapter 20 is deleted. Additional Notes 3 to 7 become Additional Notes 2 to 6 respecti ­ vely. 2. Headings 0711 and 2003 of the combined nomencla ­ ture are amended in accordance with the Annex to this Regulation . The amendments to the subheadings of the combined nomenclature provided for in this Regulation shall be applied as subdivisions of the Integrated Tariff of the European Communities (Taric) until their inclusion in the combined nomenclature under the conditions laid down in Article 12 of Regulation (EEC) No 2658/87 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 17 thereof, Whereas Regulation (EEC) No 964/91 (3), as last amended by Regulation (EEC) No 3411 /91 (4), classifies certain provisionally preserved mushrooms of the species Agaricus under CN code 2003 10 10 because they are completely cooked ; whereas these mushrooms, which are used as a starting material in the preservation industry, are of considerable economic importance ; whereas specific subheadings should therefore be created for them ; whereas, at the same time, Additional Note 2 to Chapter 20 of the combined nomenclature, which defines culti ­ vated mushrooms, can be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 175, 4. 7. 1991 , p. 1 . O OJ No L 100, 20. 4. 1991 , p. 14. (4) OJ No L 321 , 23. 11 . 1991 , p. 23. O OJ No L 256, 7. 9. 1987, p. 1 . 28 . 4. 92 Official Journal of the European Communities No L 110/43 ANNEX Rate of duty Code Description of goods Autonomous(%) or levy (AGR) Conventional (%) Additional unit ( 1 ) (2) (3) W (5) 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in sulphur water or in other preser ­ vative solutions), but unsuitable in that state for imme ­ diate consumption : 0711 10 00 to 071 1 90 30 1 ¢ Unchanged    Mushrooms : 071 1 90 40 (')     Of the species Agraricus spp.: 12   071 1 90 60 (2)     Other 12   071 1 90 70 071 1 90 90 ' t Unchanged 2003 Mushrooms and truffles, prepared or conserved other ­ wise than by vinegar or acetic acid : I I 2003 10  Mushrooms : \ \ 2003 10 20 (4)   Of the species Agaricus spp.: l l    Provisionally preserved, completely cooked 23 (3)   2003 10 30 0    Other 23 0   2003 10 80 (*)   Other 23   2003 20 00 Unchanged I I (') Taric code for 1992 : 071 1 90 50 * 20. (2) Taric code for 1992 : 0711 90 50*82 and ' 89. (3) In certain conditions, an additional amount is provided for in addition to the customs duty. (4) Taric code for 1992 : 2003 10 10*31 and * 81 . 0 Taric code for 1992 : 2003 10 10*39 and * 89. (') Taric code for 1992 : 2003 10 10 * 90 and 2003 10 90 * 00 .